Citation Nr: 0123849	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  96-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
April 1964 to August 1975.  

By order dated in February 2001, the United States Court of 
Appeals for Veterans Claims (Court) remanded this matter to 
the Board of Veterans' Appeals (Board) for readjudication in 
light of the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000) (VCAA).  


REMAND

The veteran contends that his service-connected low back 
disability is manifested by radiating pain, weakened 
movement, and functional loss due to pain on use and excess 
fatigability.  In a rating decision dated in June 1994, the 
RO granted the veteran service connection and assigned an 
evaluation of 10 percent; said evaluation has been continued 
by subsequent rating decisions dated in December 1994 and 
March 1996.  

The Veterans Claims Assistance Act of 2000 (the VCAA) 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The recently enacted legislation provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001). 

In this regard, we further note that the Secretary of 
Veterans Affairs has issued new regulations to implement the 
VCAA, which are found at 66 Fed. Reg. 45,620-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board notes that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See 38 C.F.R. §§ 4.1, 4.2 (2000); see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED for a VA examination, to include review of the 
medical reports of record, to determine the current severity 
of the veteran's service-connected low back disability.



Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran and 
obtain the names and addresses of medical 
care providers who have treated him for 
his service-connected low back disability.  
After securing any necessary releases, the 
RO should obtain those records that have 
not previously been associated with the 
veteran's VA claims folder.  The RO should 
notify the veteran if identified records 
are unavailable.

3.  The veteran should be afforded a VA 
examination to determine the current 
manifestations and severity of his 
service-connected low back disability.  
The claims folder must be made available 
to the examiner for review before the 
examination.  

a.  The examiner should address the 
veteran's current objective 
symptomatology, including, but not limited 
to, his complaints of radiating pain, 
weakened movement, and excess 
fatigability, and express an opinion as to 
whether it is at least as likely as not 
that those symptoms are attributable to 
the service-connected low back disability.

b.  The examiner should provide an opinion 
as to whether there is a neurological 
disability, and, if so, whether it is at 
least as likely as not that any such 
disability is due to the service-connected 
low back disability.

c.  The examiner should also opine as to 
whether there is additional functional 
disability, which is due to loss of power, 
weakness, fatigability, incoordination, or 
uncertain movement upon use, and, if so, 
whether it is at least as likely as not 
that such additional disability is due to 
the service-connected low back disability.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that the medical evidence is adequate to 
evaluate the veteran's disability. After 
any indicated corrective action has been 
completed, the RO should again review the 
record and readjudicate the veteran's 
claim.

5.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examination could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



